Chalmers, J.,
delivered the opinion of the court.
Two members of the special venire, being asked by the court whether they had conscientious scruples against the infliction of capital punishment, replied, each in the same language, I would not like for a man to be hung.” Thereupon the court declared them incompetent as jurors, and ordered them to stand aside. Counsel for the accused requested that the men might be questioned further touching their conscientious scruples, but this was denied.
This action of the court was erroneous. We held hi Russell's Case, 53 Miss., that the court might upon its own motion set aside as incompetent a party called as a juror, who declared that he had conscientious scruples against capital punishment, without further inquiry.
This was carrying the doctrine further than it is frequently announced, it being sometimes said that the scruples will not disqualify unless the party declares that they will prevent him from doing justice, or that they-will give his mind a bias.
' We are not disposed to carry the doctrine further. The declaration of the rejected jurors, in this case, amounted only to a statement that they would not like for a man to be hung. New men would. Every right-thinking man would regard it as a painful duty to pronounce a verdict of death upon his fellow-man. But this is far short of that deep conviction that God has not given to man the right, under any circumstances, to take the life of his fellow-man, which is entertained by a few persons in every community, and which the law styles-conscientious scruples against the infliction of capital punishment.
*414'■ We see no error in the exclusion of testimony, under the circumstances of the case. For the error in improperly rejecting the two members of the special venire the case must be reversed. Boles v. The State, 13 Smed. & M. 398 ; Williams v. The State, 32 Miss. 390.
Judgment reversed and venire de novo awarded.